—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting her, inter alia, of forgery in the second degree (Penal Law § 170.10 [2]) and criminal impersonation in the second degree (Penal Law § 190.25 [1]). Contrary to defendant’s contention, those counts are jurisdictionally sufficient. They refer to the statutes by name and section and al*1073lege each element of the offenses and defendant’s commission thereof, tracking the language of the statutes (see, People v Cohen, 52 NY2d 584, 586; People v Sledge, 223 AD2d 922, 923, lv denied 88 NY2d 854; People v Gerber, 182 AD2d 252, 266-267, lv denied 80 NY2d 1026). The further contention that those counts are deficient because they fail to meet the requirements of CPL 200.50 was waived by defendant’s guilty plea (see, People v Cohen, supra, at 587; see also, People v Iannone, 45 NY2d 589, 600-601). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Forgery, 2nd Degree.) Present — Green, J. P., Hayes, Scudder and Balio, JJ.